Laughlin, J. (dissenting):
The liquor tax certificate in question was voluntarily surrendered and delivered to the Commissioner of Excise prior to the commencement of this proceeding. The sole object of the ¡proceeding is, therefore, to deprive the appellant of the rebate of the tax paid for. the unexpired part of the excise year. The only issue presented by the petition, as amended by the order of the court which was made on consent, and the answer, is whether the appellant made a false statement in answering question 26 contained in his application. It was shown and is conceded that no answer to the question was written in the application or otherwise expressly made. It is claimed that the mere presentation of the petition showing an intention to keep a hotel, with this question unanswered, constitutes an answer to the question in the affirmative by implication. The same form of application is used by saloon and hotel keepers, but question 26 need not be answered where the. applicant only intends to conduct a saloon. I deem the view that such an application constitutes by implication an affirmative answer to question 26 erroneous, and consider the conclusion therefrom that the applicant made a false statement in his application unwarranted.
The other questions discussed in the prevailing opinion are not, I think, presented by the record. *
Order affirmed, with costs.